DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No amendments were made in the set of claims filed on 02/03/2022, wherein the applicant argued and requested explanation of the cited reference.  Claims 1 – 15 are still pending in this application.

Response to Arguments

In the remarks on page 7 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
Applicant argues, on page 7 – 11 of remarks, that Yokoyama does not teach each and every feature presently recited in claims 1 – 15, wherein the applicant points out that it’s not clear, how or where Yokoyama disclose a “preset thermal image range” or how Yokoyama’s high temperature regions or any regions are considered to deviate from this unknown range; and points out that Yokoyama does not disclose that the high or low temperature regions constitute “a region that deviates from a preset thermal image range” or that the low or high temperature regions constitute “remaining regions”.  Examiner respectfully disagrees for at least the following reasons:  First, the setting range of Yokoyama is the preset thermal image range that is used to determine whether a temperature value of a heat source is not within the setting range as indicated in ¶0068 - ¶0074. If said temperature value is within the setting range, then switch from power-saving to ordinary operation power mode.  Second, examiner broadly interpreted the last 3 lines of the instant claim as detecting all heat or temperature data (high and low); where, the oC – 36oC as indicated in ¶0068.   Therefore, claim 1 is rejected under 35 U.S.C 102.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (U.S PreGrant Publication No. 2015/0227328 A1, cited in an IDS dated 06/03/2021, hereinafter ‘Yokoyama’).

With respect to claim 1, Yokoyama teaches an image forming apparatus  (i.e., an image forming apparatus, ¶021) comprising: a print engine to form an image (i.e., a printer unit 14, ¶0021, ¶0033, Fig. 1); a thermal image sensor (e.g., an infrared sensor array, ¶0004, ¶0030) to measure thermal image information for each of a plurality of regions partitioned within a preset region (e.g., calculating temperature of an object based on temperature data output from each infrared light-receiving element of the human presence sensor 601, ¶0031); and 
a processor (e.g., a controller 11, Fig. 1) to: detect a user using the measured thermal image information (e.g., detect an approaching human body based on temperature data, ¶0047, Figs. 7A – 7C), and switch an operation state of the image forming apparatus according to a result of user detection (e.g., shift to a power save mode from a ordinary operation power mode when it’s determined that no human is detected (or when a predetermined time has elapsed); or shift to the ordinary operation power state when it’s determined that the human is detected, ¶0022, ¶0039, ¶0069), wherein the processor detects the user using thermal image information of remaining regions other than a region that deviates from a preset thermal image range among the plurality of regions (e.g., where temperature value as low temperature are remaining regions other than the temperature value as high temperature, Figs. 7a – 7c, ¶0058, ¶0069 - ¶0070, ¶0090 - ¶0093).

With respect to claim 2, Yokoyama teaches the image forming apparatus as claimed in claim 1, wherein the plurality of regions have a matrix form including a plurality of rows and a plurality of columns (e.g.,  disposed in a matrix pattern (e.g., 8 X 8) as shown in Figs. 7A – 7C to receive infrared rays, ¶0030, ¶0062),  and wherein the processor detects the user based on average values in column units of the remaining regions other than the region that deviates from the preset thermal image range (e.g., wherein the other than a region that deviates is the temperature value as low temperature used to cause the shift of ordinary power state to a power saving state, ¶0022, ¶0048).  

With respect to claim 3, Yokoyama teaches the image forming apparatus as claimed in claim 1, wherein the processor determines the region that deviates from the preset thermal image range using the measured thermal image information and detects the user using the measured thermal image e.g., steps performed between 7A – 7C if human is not in detection area, in order to save power, ¶0022).  

With respect to claim 4, Yokoyama teaches the image forming apparatus as claimed in claim 1, further comprising a memory to store thermal image information of the plurality of regions measured in a preset timing, wherein the processor determines the region that deviates from the preset thermal image range using the thermal image information stored in the memory and detects the user using the measured thermal image information of the remaining regions other than the determined region (e.g., the temperature values are stored in order to compare and determine whether the present heat source detected area is greater than the previous heat source detected area, ¶0070, ¶0074, ¶0077, ¶0102).

With respect to claim 5, Yokoyama teaches the image forming apparatus as claimed in claim 4, wherein the preset timing includes at least one of a turn-on timing of the image forming apparatus or a preset time period unit (e.g., at least a predetermined time, Fig. 9, ¶0059, ¶0069).  

With respect to claim 6, Yokoyama teaches the image forming apparatus as claimed in claim 4, wherein the processor determines whether or not to update the thermal image information by comparing the measured thermal image information and the thermal image information stored in the memory when the user is not detected using the measured thermal image information and stores the measured thermal image information in the memory when the updating is determined (e.g., refer to Fig. 9 wherein determine whether or not to update information about present heat source).  

With respect to claim 7, Yokoyama teaches the image forming apparatus as claimed in claim 1, wherein the processor detects the user using thermal image information of regions having a temperature e.g., where temperature value as low temperature are remaining regions other that the temperature value as high temperature, Figs. 7a – 7c, ¶0058, ¶0069 - ¶0070, ¶0090 - ¶0093).

With respect to claim 8, Yokoyama teaches the image forming apparatus as claimed in claim 1, wherein the processor switches the operation state of the image forming apparatus to a stand-by state or a normal state when the user is detected in a state in which the operation state of the image forming apparatus is a power saving state (if the human is in front (or approached) of the image forming apparatus, shift to the ordinary operation power mode from a power saving state, ¶0022, ¶0081).

With respect to claim 9, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claims 10 - 14, these are method claims corresponding to the apparatus claim 2 – 6, respectively.  Therefore, this is rejected for the same reasons as the apparatus claims 2 – 6, respectively.

With respect to claim 15, this is a method claim corresponding to the apparatus claim 8.  Therefore, this is rejected for the same reasons as the apparatus claim 8.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674